Ives Hill Country Club, Inc. v City of Watertown (2020 NY Slip Op 06688)





Ives Hill Country Club, Inc. v City of Watertown


2020 NY Slip Op 06688


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND BANNISTER, JJ. (Filed Nov. 13, 2020.) 


MOTION NOS. (140-141/20) CA 19-01640.

[*1]IVES HILL COUNTRY CLUB, INC., AND PRIME, LLC., PLAINTIFFS-APPELLANTS, 
vCITY OF WATERTOWN, JOSEPH BUTLER, JR., IN HIS OFFICIAL CAPACITY AS MAYOR, RYAN J. HENRY-WILKINSON, CODY J. HORBACZ, LISA A. L'HUILLIER RUGGIERO AND MARK C. WALCZYK, IN THEIR OFFICIAL CAPACITIES AS COUNCIL MEMBERS, CITY COUNCIL, RICHARD FINN, IN HIS OFFICIAL CAPACITY AS CITY MANAGER, AND WATERTOWN GOLF CLUB, INCORPORATED, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) CA 19-01642. IVES HILL COUNTRY CLUB, INC., AND PRIME, LLC., PLAINTIFFS-APPELLANTS, CITY OF WATERTOWN, JOSEPH BUTLER, JR., IN HIS OFFICIAL CAPACITY AS MAYOR, RYAN J. HENRY-WILKINSON, CODY J. HORBACZ, LISA A. L'HUILLIER RUGGIERO AND MARK C. WALCZYK, IN THEIR OFFICIAL CAPACITIES AS COUNCIL MEMBERS, CITY COUNCIL, RICHARD FINN, IN HIS OFFICIAL CAPACITY AS CITY MANAGER, AND WATERTOWN GOLF CLUB, INCORPORATED, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.)


MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.